UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02796) Exact name of registrant as specified in charter:	Putnam High Yield Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2013 Date of reporting period:	May 31, 2013 Item 1. Schedule of Investments: Putnam High Yield Trust The fund's portfolio 5/31/13 (Unaudited) CORPORATE BONDS AND NOTES (85.6%) (a) Principal amount Value Advertising and marketing services (0.5%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 $2,995,000 $2,306,149 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 1,376,000 1,176,480 Griffey Intermediate, Inc. / Griffey Finance Sub LLC 144A sr. notes 7s, 2020 1,680,000 1,701,000 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 1,465,000 1,582,200 Automotive (1.1%) Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 2,525,000 2,853,249 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 875,000 989,853 General Motors Escrow escrow notes 8 1/4s, 2023 2,555,000 38,325 General Motors Financial Co., Inc. 144A sr. unsec. notes 4 1/4s, 2023 950,000 926,250 Motors Liquidation Co. Escrow escrow notes 8 3/8s, 2033 2,390,000 35,850 Navistar International Corp. sr. notes 8 1/4s, 2021 3,786,000 3,899,579 Schaeffler Finance BV sr. notes Ser. REGS, 8 3/4s, 2019 (Netherlands) EUR 345,000 511,191 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) $2,485,000 2,820,475 Schaeffler Finance BV 144A company guaranty sr. notes 7 3/4s, 2017 (Netherlands) 945,000 1,067,850 Schaeffler Finance BV 144A sr. notes 4 3/4s, 2021 (Netherlands) 1,515,000 1,488,488 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 1,055,000 1,211,931 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 680,000 702,100 Basic materials (7.5%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 950,000 1,030,750 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 1,710,000 2,118,709 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 990,000 994,950 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 1,510,000 1,542,088 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 1,650,000 1,685,063 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 4,755,000 5,123,513 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 235,000 236,175 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 960,000 1,029,600 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 1,510,000 1,547,750 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 2,818,000 3,106,844 Cemex Finance, LLC 144A company guaranty sr. bonds 9 1/2s, 2016 (Mexico) 1,745,000 1,849,700 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 1,595,000 1,786,400 Cemex SAB de CV 144A company guaranty sr. notes 5 7/8s, 2019 (Mexico) 1,230,000 1,223,850 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 2,532,000 2,747,220 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 290,000 292,175 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 1,425,000 1,485,563 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 865,000 877,975 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 1,565,000 1,654,988 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 1,635,000 1,724,925 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 15,000 15,469 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 2,677,000 2,723,848 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 1,515,000 1,530,150 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 1,330,000 1,384,863 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 3,371,000 3,960,925 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 2,115,000 2,241,900 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 120,000 124,800 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 685,000 712,400 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 400,000 407,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 2,050,000 2,139,688 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC 144A company guaranty sr. notes 8 7/8s, 2018 1,017,000 1,061,494 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 1,903,000 2,126,603 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 2,465,000 2,723,825 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 2,465,000 2,489,650 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 2,755,000 2,520,825 Ineos Finance PLC 144A company guaranty sr. bonds 8 3/8s, 2019 (United Kingdom) 1,380,000 1,538,700 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 615,000 674,963 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 525,000 521,063 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 2,150,000 2,830,985 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) $600,000 612,000 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 3,490,000 4,022,224 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,310,000 1,477,025 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 275,000 325,102 Momentive Performance Materials, Inc. company guaranty notes 9 1/2s, 2021 EUR 785,000 902,969 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 $915,000 985,913 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 120,000 129,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 1,510,000 1,600,600 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 760,000 784,320 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 1,770,000 1,977,975 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 830,000 869,425 Orion Engineered Carbons Bondco GmbH 144A company guaranty sr. notes 9 5/8s, 2018 (Germany) 226,000 251,425 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 2,380,000 2,457,350 PQ Corp. 144A sr. notes 8 3/4s, 2018 1,915,000 2,039,474 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 2,183,000 2,428,588 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 2,000,000 2,160,000 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 420,000 428,400 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 1,262,000 1,403,975 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 1,515,000 1,526,363 Smurfit Kappa Acquisition company guaranty sr. bonds 7 1/4s, 2017 (Ireland) EUR 200,000 274,528 Smurfit Kappa Acquisitions 144A company guaranty sr. notes 4 7/8s, 2018 (Ireland) $980,000 1,010,613 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 1,231,000 1,360,255 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 630,000 694,575 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 435,000 474,150 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 580,000 630,750 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 270,000 280,800 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 2,815,000 3,187,987 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 2,335,000 2,463,425 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 2,850,000 2,800,125 USG Corp. sr. unsec. notes 9 3/4s, 2018 2,109,000 2,483,348 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 2,350,000 2,444,000 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 (R) 1,530,000 1,901,241 Broadcasting (2.3%) Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 1,391,000 1,380,568 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 3,725,000 3,743,625 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 4,520,000 4,802,499 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 2,775,000 2,927,625 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,070,000 2,121,750 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 2,520,000 2,942,100 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 1,800,000 1,926,000 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 965,000 1,027,725 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 2,300,000 2,449,499 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 2,330,000 2,533,875 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 945,000 940,275 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 1,010,000 1,052,925 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 2,515,000 2,722,488 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 1,475,000 1,615,125 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 7 5/8s, 2018 1,305,000 1,435,500 Building materials (1.0%) Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 2,170,000 2,343,600 Building Materials Corp. 144A sr. notes 7s, 2020 1,385,000 1,481,950 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 2,860,000 3,339,049 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 2,844,000 3,156,840 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 3,111,000 3,453,210 Owens Corning company guaranty sr. unsec. notes 9s, 2019 642,000 818,550 Cable television (2.9%) Adelphia Communications Corp. escrow bonds zero %, 2014 81,000 608 Adelphia Communications Corp. escrow bonds zero %, 2014 2,223,000 16,673 Adelphia Communications Corp. escrow bonds zero %, 2013 4,000 30 Adelphia Communications Corp. escrow bonds zero %, 2013 4,000 30 Adelphia Communications Corp. escrow bonds zero %, 2013 2,906,000 21,795 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 1,627,000 1,757,160 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 2,947,000 3,433,255 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 755,000 855,038 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 903,000 1,020,390 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 2,142,000 2,302,650 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 1,205,000 1,208,013 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 1,885,000 2,097,062 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 835,000 897,625 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 1,000,000 980,000 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 2,351,000 2,512,631 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 1,540,000 1,720,950 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,805,000 2,023,856 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 2,125,000 2,247,188 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 1,275,000 1,408,875 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 2,040,000 2,218,500 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 2,310,000 2,367,749 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 1,680,000 1,789,640 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) $1,275,000 1,374,299 Videotron Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 3,210,000 3,290,250 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 5 1/4s, 2022 (United Kingdom) 1,000,000 1,009,501 Virgin Media Finance PLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2022 (United Kingdom) 1,065,000 1,070,619 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 4,634,000 5,224,835 Capital goods (6.3%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 3,910,000 4,193,475 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 5,825,000 6,655,062 ARD Finance SA sr. notes Ser. REGS, 11 1/8s, 2018 (Luxembourg) (PIK) EUR 334,302 469,126 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 2,020,000 2,824,690 Ardagh Packaging Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) EUR 790,000 1,104,706 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A company guaranty sr. notes 7 3/8s, 2017 (Ireland) $350,000 378,875 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. notes 4 7/8s, 2022 (Ireland) 1,115,000 1,115,000 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 2,200,000 2,288,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 825,000 866,250 Ball Corp. company guaranty sr. unsec. notes 4s, 2023 565,000 542,400 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 1,695,000 1,856,025 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 1,627,000 1,879,185 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 2,775,000 2,892,938 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 1,421,000 1,484,945 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 1,325,000 1,556,875 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 3,934,000 4,445,419 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 360,000 405,900 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 1,010,000 987,275 Crown Euro Holdings SA 144A sr. notes 7 1/8s, 2018 (France) EUR 610,000 860,287 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 $2,035,000 2,159,644 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 3,185,000 3,431,838 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 2,430,000 1,567,350 Gestamp Funding Luxemburg SA 144A sr. notes 5 5/8s, 2020 (Luxembourg) 1,535,000 1,501,416 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 1,005,000 1,045,200 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 1,690,000 1,842,100 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 5,431,000 7,119,695 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 835,000 887,188 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 1,525,000 1,504,031 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 4,005,000 4,125,150 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 2,640,000 2,824,800 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 2,825,000 3,051,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 1,235,000 1,352,325 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 1,430,000 1,451,450 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 2,870,000 3,128,300 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 195,000 204,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 785,000 800,700 Silver II Borrower/Silver II US Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 (Luxembourg) 1,025,000 1,063,438 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 1,040,000 1,125,800 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 2,120,000 2,310,800 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 590,000 632,775 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 3,450,000 3,648,375 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 3,130,000 3,411,700 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 2,845,000 3,104,606 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 2,040,000 2,080,800 Coal (0.9%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 1,040,000 930,800 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 1,550,000 1,395,000 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 4,445,000 4,911,724 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 3,535,000 3,782,450 Murray Energy Corp. 144A company guaranty sr. notes 8 5/8s, 2021 280,000 289,100 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 218,000 248,520 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 262,000 282,305 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 1,310,000 1,401,700 Commercial and consumer services (1.4%) Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 1,080,000 1,171,800 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 4,155,000 4,269,263 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 453,000 508,493 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 3,040,000 3,366,800 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 1,265,000 1,113,200 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 3,875,000 4,349,687 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 2,739,000 3,019,748 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 1,404,000 1,330,290 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 1,565,675 1,620,474 Consumer (0.1%) Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 5/8s, 2022 140,000 151,200 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 175,000 188,125 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 1,604,000 1,724,299 Consumer staples (6.1%) Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 730,000 855,013 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 705,000 767,569 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. sr. unsec. notes 144A 5 1/2s, 2023 1,010,000 1,020,100 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 1,385,000 1,385,000 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 1,830,000 2,067,900 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 1,625,000 1,834,219 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 2,695,000 2,890,387 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 680,000 710,600 Claire's Stores, Inc. 144A sr. notes 9s, 2019 3,095,000 3,489,613 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 675,000 663,188 Constellation Brands, Inc. company guaranty sr. unsec. notes 3 3/4s, 2021 270,000 263,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 3,123,000 3,599,258 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 1,205,000 1,352,613 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 (R) 680,000 690,200 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 (R) 545,000 547,044 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 2,962,000 3,324,845 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 583,000 671,908 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 2,215,000 2,500,181 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 3,435,000 3,864,375 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,455,000 1,620,506 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Austria) 1,845,000 1,846,463 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 3,060,000 3,037,050 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 1,315,000 1,428,419 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 920,000 1,000,500 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 1,605,000 1,693,275 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 2,245,000 3,067,190 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 (Brazil) $1,050,000 1,128,750 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 900,000 987,750 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 3,390,000 3,635,774 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 1,520,000 1,611,200 Landry's Inc. 144A sr. unsec. notes 9 3/8s, 2020 2,645,000 2,876,438 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 1,265,000 1,372,525 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 1,200,000 1,338,000 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 1,250,000 1,392,188 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 3,090,000 3,337,200 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 3,210,000 3,266,175 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 880,000 1,008,700 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 1,951,000 2,004,653 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 3,767,000 3,898,845 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 2,300,000 2,596,124 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 740,000 832,500 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 1,960,000 2,229,500 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 2,442,000 2,701,463 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 2,520,000 2,790,900 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 2,560,000 2,883,200 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 979,000 1,049,978 Energy (oil field) (0.9%) FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 2,437,000 2,595,405 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 1,415,000 1,542,350 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 2,918,000 2,954,474 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 2,800,000 3,035,705 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 2,030,000 2,095,975 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 505,000 542,875 Entertainment (1.1%) AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 2,680,000 3,095,400 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 1,160,000 1,278,900 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 420,000 466,200 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 1,360,000 1,360,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 345,000 387,090 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 770,000 781,550 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 1,345,000 1,503,037 Cinemark USA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 345,000 343,706 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 2,715,000 3,095,099 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 1,020,000 1,014,900 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 (FWC) 1,040,000 1,042,600 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 1,880,000 1,889,400 Financials (8.2%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 2,720,000 2,869,599 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 1,573,000 1,565,135 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 1,250,000 1,278,125 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 1,320,000 1,422,300 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 1,270,000 1,511,300 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 1,350,000 1,576,125 Ally Financial, Inc. unsec. sub. notes 8s, 2018 1,542,000 1,804,140 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 2,202,000 2,884,620 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 1,140,000 1,071,600 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 1,732,000 1,870,560 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 1,322,000 1,402,642 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 405,000 403,988 CIT Group, Inc. sr. unsec. notes 5s, 2022 850,000 905,250 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 1,875,000 2,020,313 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 2,390,000 2,688,750 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 1,800,000 1,948,500 Citigroup, Inc. unsec. sub. notes 4 3/4s, 2019 EUR 870,000 1,134,808 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 $1,115,000 1,109,425 CNO Financial Group, Inc. 144A company guaranty sr. notes 6 3/8s, 2020 1,500,000 1,635,000 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 2,950,000 2,905,750 Dresdner Funding Trust I 144A bonds 8.151s, 2031 4,775,000 5,085,374 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 3,910,000 4,105,500 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB bonds 6.071s, perpetual maturity (Jersey) 1,625,000 1,482,813 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 2,655,000 2,979,789 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 1,050,000 1,022,427 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 496,000 529,480 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 4,945,000 5,241,700 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 490,000 534,100 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 2,715,000 2,905,050 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 1,045,000 1,086,800 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 955,000 945,450 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 1,605,000 1,733,400 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 1,985,000 2,302,600 LBG Capital No. 1 PLC 144A jr. unsec. sub. FRN notes 8s, perpetual maturity (United Kingdom) 990,000 1,053,113 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. FRN notes 7s, 2037 550,000 574,750 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 1,565,000 1,870,175 Lloyds TSB Bank PLC jr. sub. FRN notes Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 1,765,000 4,109,416 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) $1,530,000 1,675,350 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 1,317,000 1,410,836 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 675,000 772,875 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2020 2,270,000 2,485,650 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 9 5/8s, 2019 430,000 490,200 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 1,160,000 1,183,200 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 1,715,000 1,830,763 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 1,125,000 1,189,688 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 1,780,000 1,909,050 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 1,400,000 1,470,000 Onex USI Acquisition Corp. 144A sr. unsec. notes 7 3/4s, 2021 2,750,000 2,866,875 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 2,310,000 2,685,375 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 1,785,000 2,030,438 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 2,781,000 2,829,668 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,835,000 2,055,200 Regions Bank unsec. sub. notes 7 1/2s, 2018 656,000 796,042 Royal Bank of Scotland PLC jr. sub. FRN notes Ser. MTN, 7.64s, perpetual maturity (United Kingdom) 1,200,000 1,158,000 Royal Bank of Scotland PLC (The) jr. unsec. sub. FRB bonds 7.648s, perpetual maturity (United Kingdom) 5,780,000 6,083,450 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 5,485,000 6,088,349 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 6,015,000 6,233,044 Springleaf Finance Corp. 144A sr. unsec. notes 6s, 2020 1,175,000 1,133,875 Gaming and lottery (2.7%) American Casino & Entertainment Properties LLC sr. notes 11s, 2014 3,047,000 3,050,809 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 536,000 332,320 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 1,531,000 1,599,895 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 7,550,000 7,266,874 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 1,900,000 2,085,250 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 3,285,000 3,345,678 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $770,000 766,150 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 1,770,000 1,938,150 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 2,050,000 2,214,000 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 4,615,000 323,050 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 5,329,465 5,722,512 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 1,475,000 1,543,219 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 2,035,000 2,238,500 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 2,821,000 3,272,360 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 3,672,000 3,901,500 Health care (6.6%) Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 1,365,000 1,423,013 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 2,795,000 2,906,800 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 2,083,000 2,275,678 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 2,835,000 2,983,838 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 2,365,000 2,533,506 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 2,945,000 4,347,305 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) $2,980,000 3,061,950 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 2,165,000 2,267,838 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 950,000 1,045,000 ConvaTec Healthcare E SA 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 1,000,000 1,392,591 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $5,375,000 6,167,812 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 1,816,000 1,979,440 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 1,295,000 1,392,125 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 1,945,000 2,134,638 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 4,355,000 4,746,950 HCA, Inc. sr. notes 6 1/2s, 2020 6,665,000 7,531,450 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 705,000 823,088 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 4,218,000 4,529,078 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 2,254,000 2,355,430 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 980,000 1,036,350 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 1,175,000 1,260,188 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 2,505,000 2,858,831 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 4,810,000 5,266,950 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 1,453,000 1,511,120 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 2,015,000 2,256,800 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 1,645,000 1,793,050 Service Corp. International/US sr. notes 7s, 2019 1,100,000 1,188,000 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 4,117,000 4,374,313 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 2,025,000 2,176,875 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 3,185,000 3,312,399 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 762,852 766,666 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 330,000 356,400 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 2,270,000 2,514,025 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 1/2s, 2021 685,000 673,013 Tenet Healthcare Corp. 144A company guaranty sr. notes 4 3/8s, 2021 2,125,000 2,061,250 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 1,880,000 2,100,900 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 410,000 441,775 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 1,555,000 1,659,963 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 3,345,000 3,570,788 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/4s, 2017 430,000 453,650 Homebuilding (2.0%) Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 1,705,000 1,847,794 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 2,041,000 2,265,510 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 335,000 361,800 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 725,000 767,594 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 2,880,000 3,081,600 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 725,000 821,063 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 675,000 744,188 Lennar Corp. 144A company guaranty sr. unsec. notes 5s, 2022 980,000 980,000 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 3,915,000 4,326,074 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 2,460,000 2,453,850 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 3,070,000 3,565,038 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 1,450,000 1,631,250 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 585,000 678,600 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 500,000 548,750 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 625,000 707,813 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 507,000 562,770 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 955,000 962,163 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 2,384,000 2,658,160 Household furniture and appliances (0.2%) RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 2,253,000 2,331,854 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 255,000 275,081 Lodging/Tourism (1.6%) Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 1,010,000 1,123,625 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 (PIK) 5,238,321 5,709,770 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 1,287,000 1,409,265 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 3,550,000 3,789,624 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 720,000 732,600 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 3,225,000 3,680,531 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 965,000 1,061,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 1,715,000 1,869,350 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 1,575,000 1,862,438 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 1,505,000 1,730,750 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 570,000 617,025 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 500,000 502,500 Media (0.1%) Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 770,000 427,350 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 385,000 423,500 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 1,093,000 1,098,464 Oil and gas (10.8%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 4,435,000 4,379,563 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 1,047,000 1,109,820 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 845,000 904,150 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 3,855,000 3,999,563 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 860,000 913,750 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 1,310,000 1,403,338 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 2,135,000 2,348,500 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 4,636,000 5,053,240 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 1,880,000 2,152,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 2,785,000 3,077,425 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 790,000 1,099,869 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 $1,945,000 2,168,675 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 675,000 702,000 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 2,580,000 2,708,999 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 1,255,000 1,317,750 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 2,650,000 2,891,813 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,480,000 1,515,150 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 1,222,000 1,261,715 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 2,246,000 1,302,680 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 4,450,000 4,605,750 Continental Resources, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 1,020,000 1,030,200 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 5,090,000 5,471,750 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 7 1/8s, 2022 905,000 968,350 CrownRock LP/CrownRock Finance, Inc. 144A sr. unsec. notes 7 1/8s, 2021 1,370,000 1,411,100 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 2,062,000 2,304,285 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 1,280,000 1,404,800 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 4,173,000 4,152,135 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 1,010,000 1,070,600 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 1,865,000 1,827,700 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 4,030,000 4,140,825 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 2,345,000 2,491,563 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 5,990,000 6,094,824 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 235,000 252,625 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 2,825,000 3,036,875 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 3,785,000 4,258,125 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 905,000 995,500 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 3,579,000 4,053,218 Linn Energy LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 2,510,000 2,553,925 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2019 2,000,000 2,015,000 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 699,000 615,120 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 1,755,000 1,816,425 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 1,175,000 1,204,375 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 2,825,000 2,316,500 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 2,585,000 2,765,950 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 490,000 508,375 Newfield Exploration Co. sr. unsec. unsub. notes 5 5/8s, 2024 1,130,000 1,186,500 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 3,790,000 3,941,600 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 1,445,000 1,564,213 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 4,985,000 5,109,625 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 4,078,000 4,557,165 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 915,000 969,900 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 1,080,000 1,169,100 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 1,070,000 1,086,050 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 4,155,000 4,570,500 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 815,000 817,038 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 4,071,000 4,539,165 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 1,060,000 1,110,350 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 5,360,000 5,587,799 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 580,000 597,400 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 890,000 930,050 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 2,340,000 2,468,700 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 1,255,000 1,345,988 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 1,105,000 1,207,213 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 435,000 478,500 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 1,970,000 2,122,675 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 2,200,000 2,332,000 Whiting Petroleum Corp. company guaranty notes 7s, 2014 2,107,000 2,170,210 Williams Cos., Inc. (The) notes 7 3/4s, 2031 293,000 360,338 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 639,000 803,096 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 890,000 958,975 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 3,115,000 3,309,688 Publishing (0.1%) American Media, Inc. 144A notes 13 1/2s, 2018 334,251 320,881 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 1,051,000 1,050,999 Regional Bells (0.8%) Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 415,000 440,937 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 205,000 209,869 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 2,680,000 2,820,700 CyrusOne LP/CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 885,000 944,738 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 2,045,000 2,341,525 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 3,925,000 4,518,655 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 675,000 708,750 Retail (3.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 2,035,000 2,279,200 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 800,000 919,000 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 760,000 824,600 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 3,126,000 3,145,569 Bon-Ton Department Stores, Inc. (The) 144A notes 8s, 2021 2,045,000 2,098,681 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 2,690,000 3,002,713 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 545,000 553,856 CST Brands, Inc. 144A company guaranty sr. unsec. notes 5s, 2023 3,442,000 3,476,419 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 1,085,000 1,154,169 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 2,845,000 3,257,525 L Brands, Inc. sr. notes 5 5/8s, 2022 1,155,000 1,235,850 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 2,771,000 2,899,186 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 2,905,000 3,057,513 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 1,711,000 1,779,440 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 2,930,000 3,021,562 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 2,165,000 2,281,369 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 1,455,000 1,589,588 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 (PIK) 1,395,000 1,433,363 Rent-A-Center, Inc. 144A sr. unsec. notes 4 3/4s, 2021 1,580,000 1,560,250 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 2,400,000 2,541,000 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (PIK) 2,175,000 2,237,553 Technology (4.0%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 1,029,000 825,773 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 1,486,000 1,248,240 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 3,795,000 3,538,838 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 2,850 2,936 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 2,700,000 2,781,000 Ceridian Corp. 144A sr. notes 8 7/8s, 2019 1,375,000 1,577,813 Ceridian Corp. 144A sr. unsec. notes 11s, 2021 2,729,000 3,138,350 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 2,227,000 2,421,863 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 4,946,000 5,403,504 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 4,316,000 4,574,960 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 2,680,000 2,827,400 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 1,880,000 1,922,300 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 1,950,000 1,886,625 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 1,447,000 1,635,110 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 1,361,000 1,500,503 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 4,500,000 4,893,750 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 1,390,000 1,567,225 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 1,205,000 1,412,863 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 975,000 1,088,344 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 960,000 1,042,800 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 2,261,000 2,125,339 NXP BV/NXP Funding, LLC 144A sr. unsec. notes 5 3/4s, 2023 (Netherlands) 690,000 717,600 Softbank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 2,590,000 2,620,955 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 1,400,000 1,473,500 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 3,173,000 3,490,300 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 2,610,000 2,851,425 Telecommunications (7.1%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 1,050,000 1,217,999 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,921,000 2,053,165 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 979,000 1,046,355 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 1,020,000 1,106,700 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 1,895,000 1,918,688 Digicel Group, Ltd. 144A sr. notes 10 1/2s, 2018 (Jamaica) 940,000 1,020,746 Digicel Group, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Jamaica) 3,010,000 3,205,650 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 1,695,000 1,762,800 Equinix, Inc. sr. unsec. notes 7s, 2021 1,285,000 1,432,775 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 2,130,000 2,327,025 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 3,000,000 3,352,500 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 2,026,000 2,226,068 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 1,285,000 1,338,006 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,914,000 2,025,012 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 5,415,000 5,794,050 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 5,947,000 6,251,783 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 868,000 956,970 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 1,980,000 2,178,000 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 470,000 508,775 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 2,229,000 2,346,023 Lynx I Corp. 144A sr. notes 5 3/8s, 2021 1,065,000 1,104,938 Lynx II Corp. 144A sr. unsec. notes 6 3/8s, 2023 1,065,000 1,112,925 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 1,855,000 2,021,950 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 3,166,000 3,348,045 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 3,159,000 3,309,053 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 (Mexico) 425,000 429,250 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 (Mexico) 613,000 551,700 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 (Mexico) 2,677,000 2,235,294 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 410,000 454,075 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 2,025,000 1,969,313 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 3,230,000 3,674,125 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 1,500,000 1,723,208 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 2,436,000 2,834,030 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 982,000 1,075,290 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 725,000 754,000 Sprint Capital Corp. company guaranty 6 7/8s, 2028 5,247,000 5,247,000 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 2,055,000 2,368,388 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 2,665,000 2,878,200 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 2,210,000 2,585,700 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 1,415,000 1,535,275 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 4,506,000 5,474,789 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 1,180,000 1,295,050 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 1,959,000 2,125,515 Wind Acquisition Finance SA company guaranty sr. notes Ser. REGS, 7 3/8s, 2018 (Luxembourg) EUR 500,000 687,594 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) $2,375,000 2,475,938 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 875,000 920,938 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Luxembourg) (PIK) 1,281,181 1,351,646 Windstream Corp. company guaranty sr. unsec. notes 6 3/8s, 2023 1,235,000 1,219,563 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 825,000 895,125 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 201,000 202,508 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 1,938,000 2,228,700 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 547,000 588,025 Telephone (0.3%) CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 540,000 558,225 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 3,333,000 3,324,667 Textiles (0.2%) Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 1,795,000 1,978,988 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 905,000 968,350 Transportation (1.2%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 5,095,000 5,483,493 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 3,776,000 4,134,720 CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 2,850,000 3,056,625 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 2,345,000 2,679,163 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 2,010,000 2,115,525 Utilities and power (4.6%) AES Corp. (VA) sr. unsec. notes 8s, 2020 1,291,000 1,549,200 AES Corp. (VA) sr. unsec. unsub. notes 9 3/4s, 2016 270,000 319,950 AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 2,405,000 2,819,863 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 2,965,000 3,469,050 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 950,000 933,375 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 2,007,000 2,202,683 Calpine Corp. 144A sr. notes 7 1/4s, 2017 4,648,000 4,857,159 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 3,047,000 3,621,972 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 3,010,000 3,243,275 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 2,590,000 3,238 El Paso Corp. sr. unsec. notes 7s, 2017 1,000,000 1,139,034 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 121,000 134,764 El Paso Natural Gas Co. debs. 8 5/8s, 2022 1,597,000 2,163,914 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 2,124,000 2,418,705 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 2,875,000 3,273,906 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 940,000 1,065,725 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 3,360,000 3,855,600 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 1,035,000 1,115,213 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 695,000 774,925 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 4,105,000 4,659,175 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 1,515,000 1,598,325 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 870,000 857,619 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 2,225,000 2,514,250 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 2,425,000 2,740,250 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 610,000 712,175 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 1,050,000 1,170,750 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 5,036,000 5,615,139 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 1,560,000 1,894,817 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 265,000 300,775 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 1,720,000 1,806,000 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 200,000 216,500 Regency Energy Partners LP 144A company guaranty sr. unsec. notes 4 1/2s, 2023 2,100,000 2,079,000 Tennessee Gas Pipeline Co., LLC sr. unsec. unsub. debs. 7s, 2028 639,000 830,614 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 2,756,000 881,920 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 1,345,000 1,055,825 Total corporate bonds and notes (cost $1,188,806,310) SENIOR LOANS (5.0%) (a) (c) Principal amount Value Capital goods (0.1%) Mirror Bidco Corp. bank term loan FRN 5 1/4s, 2019 (Luxembourg) $1,316,700 $1,326,574 Communication services (0.4%) Asurion Corp. bank term loan FRN 11s, 2019 2,085,000 2,225,738 Cricket Communications, Inc. bank term loan FRN Ser. C, 4 3/4s, 2020 3,550,000 3,565,974 Consumer cyclicals (2.2%) Academy, Ltd. bank term loan FRN Ser. B, 4 1/2s, 2018 537,300 541,733 Aot Bedding Super Holdings, LLC bank term loan FRN 5s, 2019 1,361,588 1,369,151 Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 369,767 371,924 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 5,300,653 4,739,118 CCM Merger, Inc. bank term loan FRN Ser. B, 5 1/2s, 2017 3,706,783 3,736,129 Chrysler Group, LLC bank term loan FRN Ser. B, 6s, 2017 93,571 94,657 Clear Channel Communications, Inc. bank term loan FRN Ser. D, 7.024s, 2019 4,046,000 3,769,525 Cumulus Media Holdings, Inc. bank term loan FRN 7 1/2s, 2019 1,694,746 1,756,888 Golden Nugget, Inc. bank term loan FRN Ser. B, 3.2s, 2014 (PIK) 1,359,502 1,312,599 Golden Nugget, Inc. bank term loan FRN Ser. DD, 3.2s, 2014 (PIK) 773,836 747,139 Harrah's bank term loan FRN Ser. B, 9 1/2s, 2016 832,050 833,783 J. Crew Group, Inc. bank term loan FRN Ser. B, 4s, 2018 636,470 639,912 J.C. Penney Corp., Inc. bank term loan FRN 6s, 2018 1,945,000 1,970,933 Neiman Marcus Group, Inc. (The) bank term loan FRN 4s, 2018 2,142,000 2,139,706 Travelport, LLC bank term loan FRN 9 1/2s, 2016 3,482,499 3,621,799 Travelport, LLC bank term loan FRN 8 3/8s, 2016 3,088,947 3,061,918 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 1/2s, 2020 1,378,758 1,374,450 Consumer staples (0.1%) H.J. Heinz Co. bank term loan FRN Ser. B2, 3 1/2s, 2020 2,010,000 2,029,262 Energy (0.6%) Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 2,613,102 2,572,272 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 875,000 883,021 Plains Exploration & Production Co. bank term loan FRN Class B, 5 1/4s, 2019 2,305,000 2,303,848 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 2,309,213 2,331,891 Financials (0.4%) iStar Financial, Inc. bank term loan FRN 4 1/2s, 2017 (R) 2,041 2,067 iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 600,000 639,000 Nuveen Investments, Inc. bank term loan FRN 6 1/2s, 2019 3,765,000 3,793,237 Springleaf Financial Funding Co. bank term loan FRN Ser. B, 5 1/2s, 2017 960,550 962,651 Health care (0.5%) Ardent Medical Services, Inc. bank term loan FRN 6 3/4s, 2018 1,915,200 1,943,928 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 2,020,525 2,032,431 Kinetic Concepts, Inc. bank term loan FRN Ser. C1, 5 1/2s, 2018 681,562 690,786 Par Pharmaceutical Cos., Inc. bank term loan FRN Ser. B, 4 1/4s, 2019 1,437,784 1,441,978 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 2,096,645 2,114,117 Technology (0.1%) Alcatel-Lucent USA, Inc. bank term loan FRN Ser. C, 7 1/4s, 2018 947,625 957,495 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN 7 5/8s, 2018 2,860,000 2,860,000 Utilities and power (0.4%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.724s, 2017 8,579,407 6,212,031 Total senior loans (cost $73,734,837) COMMON STOCKS (2.3%) (a) Shares Value Air Methods Corp. 40,230 $1,506,211 Altra Holdings, Inc. 2,691 77,528 CIT Group, Inc. (NON) 22,503 1,036,938 Deepocean Group (Shell) (acquired 06/09/11, cost $1,116,503) (Norway) (RES) 76,862 1,152,930 DISH Network Corp. Class A 46,755 1,801,938 FelCor Lodging Trust, Inc. (NON) (R) 182,130 1,121,921 General Motors Co. (NON) 85,011 2,881,022 Gulfport Energy Corp. (NON) 55,500 2,646,795 Harry & David Holdings, Inc. (NON) 2,716 339,500 Healthways, Inc. (NON) 49,276 662,762 Huntsman Corp. 70,575 1,372,684 Kodiak Oil & Gas Corp. (NON) 250,980 2,203,604 LyondellBasell Industries NV Class A 23,150 1,542,948 Manitowoc Co., Inc. (The) 74,060 1,556,001 Motors Liquidation Co. GUC Trust (Units) (NON) 5,059 159,359 Newfield Exploration Co. (NON) 29,820 709,418 NII Holdings, Inc. (NON) 156,645 1,207,732 Quicksilver Resources, Inc. (NON) 100,635 223,410 Quintiles Transnational Corp. (NON) 19,024 837,817 Rite Aid Corp. (NON) 982,723 2,889,206 Terex Corp. (NON) 49,414 1,772,480 Tribune Co. (NON) 24,806 1,407,741 Tribune Co. Class 1C (F) 2,165,993 541,498 Trump Entertainment Resorts, Inc. (NON) 3,732 9,330 Vantage Drilling Co. (NON) 1,323,615 2,541,341 W.R. Grace & Co. (NON) 21,810 1,843,163 Total common stocks (cost $34,489,463) CONVERTIBLE PREFERRED STOCKS (0.9%) (a) Shares Value ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) 72,377 $1,521,365 EPR Properties Ser. C, $1.44 cv. pfd. 114,663 2,734,001 General Motors Co. Ser. B, $2.375 cv. pfd. 55,378 2,710,061 MetLife, Inc. $3.75 cv. pfd. 33,585 1,788,737 United Technologies Corp. $3.75 cv. pfd. 26,200 1,580,908 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,725 2,160,563 Total convertible preferred stocks (cost $12,265,001) PREFERRED STOCKS (0.5%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 3,362 $3,296,020 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 98,915 2,633,117 M/I Homes, Inc. $2.438 pfd. (NON) 53,597 1,331,885 Total preferred stocks (cost $5,495,246) CONVERTIBLE BONDS AND NOTES (0.5%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $268,000 $331,985 DFC Global Corp. 144A cv. sr. unsec. unsub. notes 3 1/4s, 2017 1,415,000 1,448,677 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 (In default) (NON) 1,442,000 187,460 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 1,380,000 1,719,824 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 550,000 605,688 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 1,380,000 2,715,150 Total convertible bonds and notes (cost $6,810,287) WARRANTS (0.1%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 420 $28,035 General Motors Co. 7/10/19 18.33 18,319 307,759 General Motors Co. 7/10/16 10.00 18,319 448,632 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 25.50 672,570 — Total warrants (cost $770,298) SHORT-TERM INVESTMENTS (3.9%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.01% (AFF) 56,329,185 $56,329,185 U.S. Treasury Bills with effective yields ranging from 0.15% to 0.16%, July 25, 2013 (SEGSF) $842,000 841,805 Total short-term investments (cost $57,170,990) TOTAL INVESTMENTS Total investments (cost $1,379,542,432) (b) FORWARD CURRENCY CONTRACTS at 5/31/13 (aggregate face value $33,613,705) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Canadian Dollar Sell 7/17/13 $256,691 $261,305 $4,614 Euro Sell 6/19/13 939,532 938,585 (947) Barclays Bank PLC British Pound Sell 6/19/13 4,007,462 3,958,942 (48,520) Euro Sell 6/19/13 2,191,419 2,192,580 1,161 Citibank, N.A. Euro Sell 6/19/13 93,199 93,241 42 Credit Suisse International Euro Sell 6/19/13 2,738,136 2,739,461 1,325 Deutsche Bank AG Euro Sell 6/19/13 2,849,794 2,851,501 1,707 Goldman Sachs International Euro Sell 6/19/13 602,871 602,819 (52) HSBC Bank USA, National Association Euro Sell 6/19/13 1,835,520 1,835,772 252 JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/17/13 843,787 858,723 14,936 Euro Sell 6/19/13 2,437,611 2,438,912 1,301 Royal Bank of Scotland PLC (The) Euro Buy 6/19/13 2,067,673 2,060,604 7,069 Euro Sell 6/19/13 2,067,673 2,067,958 285 State Street Bank and Trust Co. Canadian Dollar Sell 7/17/13 3,074,035 3,128,052 54,017 Euro Sell 6/19/13 2,448,530 2,449,093 563 UBS AG Euro Sell 6/19/13 2,343,372 2,337,900 (5,472) WestPac Banking Corp. Canadian Dollar Sell 7/17/13 449,692 457,724 8,032 Euro Sell 6/19/13 2,339,212 2,340,533 1,321 Total Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through May 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,470,033,276. (b) The aggregate identified cost on a tax basis is $1,379,632,425, resulting in gross unrealized appreciation and depreciation of $95,389,133 and $25,467,706, respectively, or net unrealized appreciation of $69,921,427. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $1,152,930, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $50,219,752 $223,549,707 $273,769,459 $18,623 $— Putnam Short Term Investment Fund * — 136,264,825 79,935,640 792 56,329,185 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $905,638 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $52,883 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $20,000. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $4,758,795 $— $— Capital goods 3,406,009 — — Communication services 3,009,670 — — Consumer cyclicals 5,570,043 9,330 541,498 Consumer staples 2,889,206 339,500 — Energy 8,324,568 1,152,930 — Financials 1,036,938 — — Health care 3,006,790 — — Total common stocks Convertible bonds and notes — 7,008,784 — Convertible preferred stocks 1,580,908 10,914,727 — Corporate bonds and notes — 1,257,818,053 — Preferred stocks — 7,261,022 — Senior loans — 72,969,665 — Warrants 756,391 28,035 — Short-term investments 56,329,185 841,805 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $41,634 $— Totals by level $— $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts $96,625 $54,991 Equity contracts 784,426 — Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Forward currency contracts (contract amount) $31,400,000 Warrants (number of warrants) 710 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam High Yield Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: July 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: July 26, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: July 26, 2013
